Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
26, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00187-CV


                          RUSSELL SELF, Appellant

                                        V.

           HALLIBURTON ENERGY SERVICES, INC., Appellee

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-03715

               MEMORANDUM                        OPINION
      This is an appeal from an interlocutory order signed February 10, 2015,
denying appellant’s application to compel arbitration of the underlying dispute in
Delaware. On March 17, 2015, appellant filed a motion to dismiss the appeal
“under protest.” See Tex. R. App. P. 42.1. In his motion, appellant states the Texas
arbitrator ordered him to dismiss the appeal, and appellant provided copies of the
arbitrator’s orders.

      Appellant’s motion is granted. Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        2